Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-7 and 8-11; claims 12-20; and claims 21-25 are allowed.
In terms of scope, claim 21 is the broadest independent claim.  Independent claim 12 is directed to the coated glass of claim 21 used in an insulated glass (IG) window.  Independent claim 1 is directed to an even more specific IG window, with a more specific arrangement of the dielectric stack underneath the only layer of silver recited.
Claim 1 was previously indicated allowable and remains allowable (after minor change of form).  The following is an examiner’s statement of reasons for allowing claim 1: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 1.  The most pertinent references of record with respect to claim 1 are considered to be the previously cited Baudoin, Thiel, and Disteldorf ‘142 references.  Thiel cannot read on claim 1, for Thiel does not teach or suggest the arrangement of the oxide layers located above the silver layer.  Neither Baudoin per se nor Disteldorf ‘142 per se can read on claim 1, and although the combination of the above-silver dielectric stack of Baudoin and the below-silver dielectric stack Disteldorf ‘142 does contain each and every element required in claim 1, modification needed to arrive at such a combination is deemed to be nonobvious, for such a modification would at least require modification of one of the references away from its intended mode of operation (e.g. the lowermost dielectric layer in Baudoin is disclosed to be an oxide layer, and this conflicts with the usage of ZrSiOxNy as the lowermost layer in the below-silver dielectric stack of Disteldorf ‘142).  Further, any additional modification needed to avoid such a conflict (e.g. placing ZrSiOxNy above the lowermost oxide dielectric layer of Baudoin) is considered to require impermissible hindsight and is considered nonobvious.
The following is an examiner’s statement of reasons for allowing claims 21 (and 12): each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 21.  The most pertinent references of record with respect to claim 21 are considered to be the previously cited Baudoin and Disteldorf ‘142 references.  Neither Baudoin per se nor Disteldorf ‘142 per se can read on claim 21, and although the combination of the above-silver dielectric stack of Baudoin and the below-silver dielectric stack Disteldorf ‘142 does contain each and every element required in claim 21, modification needed to arrive at such a combination is deemed to be nonobvious, for such a modification would at least require modification of one of the references away from its intended mode of operation (e.g. the lowermost dielectric layer in Baudoin is disclosed to be an oxide layer, and this conflicts with the usage of ZrSiOxNy as the lowermost layer in the below-silver dielectric stack of Disteldorf ‘142).  Further, any additional modification needed to avoid such a conflict (e.g. placing ZrSiOxNy above the lowermost oxide dielectric layer of Baudoin) is considered to require impermissible hindsight and is considered nonobvious.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are generally directed to low-emissivity coatings.

Concluding Remarks 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z. Jim Yang/Primary Examiner, Art Unit 1781